Title: From James Madison to Albert Gallatin (Abstract), 7 February 1805
From: Madison, James
To: Gallatin, Albert


7 February 1805, Department of State. “I request you to be pleased to issue a warrant for one hundred and twenty dollars, on the appropriation for the contingent expenses of the Mississippi Territory in favor of James Davidson assignee of the enclosed bill of exchange [not found] drawn for the same sum by Cato West Esqr. Acting Governor of that Territory, upon me dated 1st. October 1804. Mr. West to be charged with the same on the Treasury Books.”
